Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,
Plaintiff,

VS.

Case No. 1:18-cv-000681

EDWARD BUTOWSKY, MATTHEW

COUCH, AMERICA FIRST MEDIA

and THE WASHINGTON TIMES,

Defendants

 

EDWARD BUTOWSKY'S RESPONSE IN OPPOSITION TO PLAINTIFF'S
MOTION FOR ANTI-SUIT INJUNCTION

NOW COMES Defendant Edward Butowsky, responding in opposition to the

PLAINTIFF'S MOTION FOR ANTI-SUIT INJUNCTION (“MOTION”) as follows:
, Introduction

The Plaintiff's MOTION is desperate and frivolous. By playing fast and loose,
Plaintiff Aaron Rich tries to convince the Court that he has been sued in Texas on claims
arising from this case. In reality, the Plaintiff has not been sued at all, much less on
claims arising from this case. Frankly, Mr. Butowsky does not care whether the Court
enjoins him from suing Mr. Rich because he has no desire to sue Mr. Rich. The real
parties in interest are Mr. Rich's attorneys, and the MOTION is a desperate attempt on
their part to avoid liability for slanderous statements that were made on national

television and are far outside the scope of any immunity.

 

RECEIVED
Mail Room

  
  

 

MAY | 0 2019

la D. Caesar, Clerk of Court
oye’ Strict al Columbia,

 
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 2 of 9

Facts

On March 27, 2018, Michael Gottlieb (an attorney for the Plaintiff herein)
appeared on a national television program and made numerous false and defamatory
statements about Mr. Butowsky without attributing those defamatory statements to this
lawsuit or any other. See ORIGINAL COMPLAINT 20, 962, Edward Butowsky v. Michael
Gottlieb, et al., Case No. 4:19-cv-00180 (E.D.Tex.)(hereinafter “TEXAS COMPLAINT”),
attached to the MOTION as Exhibit A. Six months later, another attorney for the Plaintiff
(Mery! Governski) likewise made false and defamatory statements about Mr. Butowsky
without attributing those statements to this lawsuit or any other. Jd. 23-24, 966.

In Edward Butowsky v. Michael Gottlieb, et al., Case No. 4:19-cv-00180
(E.D.Tex.) (hereinafter “Texas Litigation”), Mr. Butowsky sued Mr. Gottlieb, Ms.
Governski, and numerous others for their role in an organized campaign of defamation.
See TEXAS COMPLAINT. While the statements referenced above were part of the
defamation campaign, they were only a small part of a larger conspiracy that included
numerous other persons who are not connected to this lawsuit in any way. Jd. To be
perfectly clear, the TEXAS COMPLAINT does not bring claims against any party to this
litigation. Furthermore, the TEXAS COMPLAINT expressly states that Mr. Butowsky is not
bringing claims based on the filing of this case. Jd. at 33, 986. While some of the false
and defamatory statements made by Mr. Gottlieb and Ms. Governski overlap factually
with the allegations in the Plaintiff's complaint in this case, the legal issues in the two

cases are as different as the parties.
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 3 of 9

Legal Argument

1. Mr. Butowsky may bring defamation claims against Mr. Gottlieb and Ms. Governski.

The Plaintiff's arguments about Mr. Gottlieb's and Ms. Governski's purported
immunity for their defamatory statements should be directed to the Texas court, but Mr.
Butowsky will discuss them here nonetheless. As an initial matter, the injury to Mr.
Botowsky's reputation is presumed to occur in Texas, therefore Texas courts have
jurisdiction. See, e.g., Hawbecker v. Hall, 88 F. Supp. 3d 723, 731 (W.D. Tex. 2015) and
Gen. Motors Acceptance Corp. v. Howard, 487 S.W.2d 708, 710 (Tex. 1972).
Furthermore, Texas law applies to Mr. Butowsky's claim. Nationwide Bi-Weekly Admin.,
Inc. v. Belo Corp., 512 F.3d 137, 141-42 (5th Cir. 2007). Applying Texas law, the Fifth
Circuit recently held that the judicial proceedings privilege is not so broad as the Plaintiff
believes:

... Texas caselaw suggests that the circumstances of the third-party recipient—and
that party's relationship to the contemplated litigation—is relevant to our analysis.
“Even statements aimed at parties not involved in the [contemplated judicial]
proceeding are absolutely privileged if they bear some relation to a judicial
proceeding.” Thomas, 940 S.W.2d at 344. However, in most jurisdictions, “for a
communication to have some relation to a proposed or pending judicial
proceeding, ‘the recipient of the communications must have a direct interest in the
litigation or possess evidentiary information relevant to it.”” Richmond, 31 Am. J.
Trial Advoc. at 320 (quoting Johnson v. McDonald, 197 Ariz. 155, 3 P.3d 1075,
1080 (Ct. App. 1999)). Here, the relationship between the third-party recipients
and the litigation identified by HTA was attenuated and hypothetical at best. The
parties contacted by HTA had little interest in a possible tortious interference or
defamation dispute between HTA and BancPass (indeed, the letters to Google and
Apple did not even mention potential litigation between the two parties), and the
judicial proceeding vaguely described in the letter to TxDOT was entirely
hypothetical.

BancPass, Inc. v. Highway Toll Admin., L.L.C., 863 F.3d 391, 404—05 (5th Cir. 2017).

-3-
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 4 of 9

Allowing defamation suits for communications to the news media will not
generally inhibit parties or their attorneys from fully investigating their claims or
completely detailing them for the court or other parties. Also, the important factor
of judicial control is absent. See 49 N.W.2d at 525. The salutary policy of allowing
freedom of communication in judicial proceedings does not warrant or
countenance the dissemination and distribution of defamatory accusations outside
of the judicial proceeding. No public purpose is served by allowing a person to
unqualifiedly make libelous or defamatory statements about another, but rather
such person should be called upon to prove the correctness of his allegations or
respond in damages. The privilege or immunity granted to defamatory statements
in judicial proceedings is a narrow one. “The scope of the privilege is restricted to
communications such as those made between an attorney and client, or in the
examination of witnesses by counsel, or in statements made by counsel to the
court or jury.” Kennedy v. Cannon, supra, 182 A.2d at 58. See Restatements of
Torts 2d s 586, comments A and C. Thus, while a defamatory pleading is
privileged, that pleading cannot be a predicate for dissemination of the defamatory
matter to the public or third parties not connected with the judicial proceeding.
Otherwise, to cause great harm and mischief a person need only file false and
defamatory statements as judicial pleadings and then proceed to republish the
defamation at will under the cloak of immunity.

Asay v. Hallmark Cards, Inc., 594 F.2d 692, 698 (8th Cir. 1979), cited with approval by
BancPass, Inc., 863 F.3d at 404 n.10. Mr. Gottlieb did not merely issue a press release
describing the nature of the lawsuit filed against Mr. Butowsky. Instead, he went on
national television and smeared Mr. Butowsky with false allegations that were not
attributed to any lawsuit. TEXAS COMPLAINT 20, §62 Even more problematic is the
written statement released by Ms. Governski six months after this litigation was filed:

In an October 1, 2018 story published by Vox, a statement from Ms. Governski is
quoted as stating that the defendants — to include Mr. Butowsky — are “conspiracy
theorists who spread malicious lies for personal and political gain.” Ms. Governski
is further quoted as saying, “We will continue our efforts against the remaining
defendants, who to this day continue to spread unconscionable lies about Aaron in
order to advance their false political narratives.” On the contrary, Mr. Butowsky is
not a conspiracy theorist, and he has not spread any lies — unconscionable or
otherwise — nor has he done so for personal or political gain.
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 5 of 9

TEXAS COMPLAINT 23-24, 966. Mr. Butowsky defies the Plaintiff to explain how the
judicial proceedings privilege would apply to such a statement, particularly Ms.
Governski's allegation that Mr. Butowsky “spread unconscionable lies” after this case
was filed. Her statement is exactly the sort of actionable defamation described above in
Asay.

2. The claims and parties in this case do not overlap with those in the Texas litigation.

 

The preceding excerpt from the TEXAS COMPLAINT shows clearly that Mr.
Butowsky's claims do not overlap with those in this case. On one hand, the Plaintiff sued
Mr. Butowsky because of allegedly false statements that Mr. Butowsky made about him
regarding events in 2016. On the other hand, Mr. Butowsky sued Mr. Gottlieb and Ms.
Governski because of false statements made about Mr. Butowsky in 2018. Furthermore,
the civil conspiracy in the Texas Litigation is also much broader in scope than the
statements made by Mr. Gottlieb and Ms. Governski, and it extends to other defendants.
See, generally, TEXAS COMPLAINT. While the Plaintiff casually states that he is not
asking the Court to enjoin Mr. Butowsky from suing those other defendants, he fails to
explain why Mr. Butowsky should be permitted to sue some of the co-conspirators in
Texas, yet not others (Z.e., his lawyers). After all, co-conspirators are liable for one
another's torts. See In re Corrugated Container Antitrust Litigation, 662 F.2d 875, 886
(D.C. Cir. 1981) and Slavin v. Curry, 574 F.2d 1256, 1263 (5th Cir.), opinion modified
on denial of reh'g, 583 F.2d 779 (Sth Cir. 1978), and overruled on other grounds by

Sparks v. Duval Cty. Ranch Co., 604 F.2d 976 (5th Cir. 1979). Accordingly, Mr. Gottlieb
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 6 of 9

and Ms. Governski are liable for defamatory statements made by other parties to the
Texas Litigation. See, e.g., TEXAS COMPLAINT 18-19, 9957-58. Why should Mr.
Butowsky be enjoined from proceeding with those claims?

One of the more absurd arguments in the MOTION pertains to compulsory
counterclaims. As explained above, Mr. Butowsky has not sued Mr. Rich and does not
intend to sue Mr. Rich, thus there could be no counterclaim. Meanwhile, a claim against
Mr. Rich's lawyers would be a third-party claim, not a counterclaim. Accordingly, Fed.
R. Civ. P. 13(a) is inapposite. In an offhand comment, the Plaintiff's attorneys suggest
that “he likely would be a necessary party to that lawsuit should it be permitted to
proceed...” MOTION 8. They present no argument in support of that point and therefore
waive the issue. The Plaintiff is not a necessary party to the Texas Litigation, and Mr.
Butowsky's claims against his attorneys are not compulsory counter-claims.

3. The Plaintiff is seeking a piecemeal anti-suit injunction.

Contrary to the title of the MOTION, the Plaintiff is not really asking for an anti-
suit injunction, but an order enjoining prosecution of parts of the Texas Litigation.
Specifically, the Plaintiff asks the Court to enjoin the prosecution of claims against his
attorneys. The Plaintiff argues that a lawsuit against his attorneys in Texas might interfere
with this case, but then he seems to suggest that any claims against his attorneys must be
brought in this case. That doesn't even make sense. If Mr. Butowsky asserted third-party
claims against Mr. Gottlieb and Ms. Governski in this case, that would outright disqualify

them from representing Mr. Rich. Where, then, is Mr. Butowsky supposed to bring his
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 7 of 9

claims against Mr. Gottlieb and Ms. Governski? Ifthe Plaintiff argues that Mr.
Butowsky must bring his claims in D.C., but in a separate proceeding, then he shows his
hand: he is seeking to dictate where Mr. Butowsky sues Mr. Gottlieb and Ms. Governski.
That's a far cry from what he claims he is seeking, i.e., an injunction to prevent
interference with this Court's jurisdiction.

4. Mr. Butowksy has not engaged in forum shopping.

The Plaintiff fails to establish the elements necessary for an anti-suit injunction
and therefore fails to establish the elements necessary for an injunction generally, but Mr.
Butowsky wishes to further elaborate on the “hardship” elements of an injunction. The
Plaintiff's lawyers are hypocrites when they accuse Mr. Butowsky of “forum shopping”
and seeking to drag them into an inconvenient jurisdiction. Neither the Plaintiff nor Mr.
Butowsky have any connection to the District of Columbia, but the Plaintiff's lawyers
filed this case in D.C. anyway, and purely for their own tactical advantage. That has been
a considerable hardship to Mr. Butowsky, and the Plaintiff's lawyers should be

circumspect about accusing others of forum shopping.
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 8 of 9

Conclusion
The Plaintiff's Motion is misleading at best, and frivolous at worst. It should be
denied.

Respgetfully,

 

Edward Butowsky
[Address]
Case 1:18-cv-00681-RJL Document 58 Filed 05/10/19 Page 9 of 9

CERTIFICATE OF SERVICE

I certify that I emailed the foregoing document on May 7, 2019 to Matt Couch
(mattcouch@af-mg.com), Michael Gottlieb (mgottlieb@bsfllp.com), Joshua Riley

(jriley@bsfilp.com), Randall Jackson (rjackson@bsfilp.com), Meryl Governski
(MGovernski@bsfllp.com) and Andrea Flores (aflores@bsfllp.com).

 

   
